DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,593,367. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-20 of U.S. Patent No. 10,593,367, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-20 of U.S. Patent No. 10,593,367, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-20 of U.S. Patent No. 10,593,367, including the feature of generate a reversed video portion based on the selected portion; and combine at least a first portion of the video and a second portion of the reversed video portion to produce the media file as specified in the present claims 1, 12, and 18.
With regard to claims 2, and 13, the feature of receive a user input at the user device, the user input indicative of playback of the selected portion of the video in a forward direction and in a reverse direction; update the reversed video portion based on the user input to yield an updated reversed video portion; and combine the selected portion and the updated reversed video portion to produce the media file as specified thereof is present claim 2 of the U.S. Patent No. 10,593,367.

With regard to claim 4, the feature of wherein the operations further comprise to: execute one or more instructions to combine the video and the reversed video portion to produce the media file as specified thereof is present in claim 4 of U.S. Patent No. 10,593,367.
With regard to claims 5, 14,  and 19, the feature of wherein the instructions comprise additional instructions to combine a third portion of the video that occurs before the selected portion, the reversed video portion, and a fourth portion of the video including the selected portion and a remainder of the video as specified thereof is present in claim 5 of U.S. Patent No. 10,593,367.
With regard to claims 6, and 15, the feature of wherein the instructions comprise additional instructions to compress the fourth portion as specified thereof is present in claim 6 of U.S. Patent No. 10,593,367.
With regard to claims 7, and 16, the feature of wherein the operations further comprise to: present a preview of the media file at the user device as specified thereof is present in claim 7 of U.S. Patent No. 10,593,367.
With regard to claim 8, and 17, the feature of wherein the video further comprises existing audio, and wherein the operations further comprise to process the video to filter the existing audio as specified thereof is present in claim 8 of U.S. Patent No. 10,593,367.
With regard to claim 9, the feature of wherein the operations further comprise to: receive an audio file at the user device, wherein the audio file is selected from a database of audio files; and generate a reversed audio portion of the audio file at the first time as specified thereof is present in claim 9 of U.S. Patent No. 10,593,367.

With regard to claim 11, the feature of wherein generating the reversed video portion at the first time based on the selected portion is performed in a background process while the user is performing editing operations on the user device as specified thereof is present in claim 11 of U.S. Patent No. 10,593,367.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davey et al disclose a multiple-camera video recording.
Lawson et al disclose a system capable of integrating user-entered game event data with corresponding video data.
Kaplan et al disclose a method and system for still image capture from video footage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        March 12, 2021.